Citation Nr: 0514453	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from October 1962 to October 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision 
which, in pertinent part, denied service connection for a 
left knee disability.  In April 2005, the veteran testified 
at a Board videoconference hearing.  


REMAND

The veteran's service medical records indicate that he was 
treated in April 1965 with complaints of an infection and 
swelling of the left knee.  It was noted that he had a 
history of impetigo that was treated for five days, two weeks 
earlier.  The impression was impetigo and probable infection 
in the infra-patellar bursa.  

The October 1966 separation examination report included a 
notation that the veteran's lower extremities were normal.  

At the April 2005 Board hearing, the veteran testified that 
he had received treatment for his left knee disability at a 
VA facility in Mena, Arkansas.  He reported that he had 
undergone a magnetic resonance imaging (MRI) study as to his 
left knee and that he was going to have surgery in May 2005.  
The veteran specifically stated that his left knee injury was 
related back to his Vietnam injury pursuant to the MRI 
reports.  Additionally, in an August 2003 statement, the 
veteran reported that he had received treatment for disorders 
(including his left knee disability) at the Little Rock, 
Arkansas VA Medical Center from January 2002 until the 
present.  

The Board notes that the only VA treatment reports of record 
are dated from August 2002 to June 2003 and do not show 
treatment for a left knee disability.  As additional VA 
medical records, which may be pertinent to his claim, have 
been identified, they should be obtained.  See Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  

The veteran also testified that he had received treatment for 
his left knee disability from Dr. Royalball and Dr. Lawson in 
Fort Worth, Texas.  He referred to treatment at an emergency 
room in Mena, Arkansas as well.  As there are possibly 
further treatment records relevant to the veteran's claim, an 
attempt should be made to obtain such records.  

Additionally, the Board observes that the veteran has not 
been afforded a VA examination with an etiological opinion as 
to his claim for service connection for a left knee 
disability.  Based on the above, the Board believes that an 
examination is warranted.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any additional pertinent records, including VA treatment 
records, and providing him with a VA examination with an 
etiological opinion.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should obtain copies of all 
the veteran's VA medical treatment 
records, which are not already in the 
claims folder, concerning left knee 
problems and dated since his separation 
from service, from the Little Rock, 
Arkansas VA Medical Center and from any 
VA facility in Mena, Arkansas.

2.  With the veteran's assistance, the RO 
should obtain copies of the veteran's 
reported treatment for a left knee 
disorder from Dr. Royalball and Dr. 
Lawson.  In order to expedite this claim, 
the veteran himself is asked to obtain 
these records, if possible, and submit 
them to the RO. 

3.  The RO should ask the veteran to 
identify any other post-service non-VA 
sources of treatment for his left knee 
problems (for which records exist and 
have not been obtained).  The RO should 
then obtain copies of the related medical 
records.  If no additional medical 
records exist, the veteran should so 
indicate, in writing. 

4.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed left knee 
disability, if any.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and the 
etiology of any diagnosed left knee 
disability, including any relationship 
with his period of service from October 
1962 to October 1966.  

5.  The RO should then review the claim 
for service connection for a left knee 
disability.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




